Citation Nr: 0214998	
Decision Date: 10/24/02    Archive Date: 11/01/02

DOCKET NO.  02-01 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the issue of the character of the appellant's service.  


REPRESENTATION

Appellant represented by:	Charles W. Bellomy


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Counsel

INTRODUCTION

The appellant's service from August 10, 1976 to September 29, 
1978, was terminated by an other than honorable discharge. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, which confirmed a prior determination of 1984 
regarding the character of the appellant's discharge. 

In light of the Board's decision to reopen the matter on 
appeal, additional development is required pursuant to 
38 C.F.R. § 19.9(a)(2) (2002).  When it is completed, the 
Board will provide notice of the development as required by 
38 C.F.R. § 20.903 (2002).  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing the issue on appeal.  


FINDINGS OF FACT

1.  In an unappealed administrative decision of December 
1984, the RO determined that the appellant's service from 
August 10, 1976 to September 29, 1978 was a discharge under 
dishonorable conditions and a bar to VA benefits. 

2.  The evidence reviewed and submitted since the RO issued 
the administrative decision in December 1984, is neither 
cumulative nor redundant, and by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
character of discharge issue. 


CONCLUSION OF LAW

Evidence submitted since the RO issued the administrative 
decision of December 1984 is new and material, and the 
character of discharge issue is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the President of the United States signed 
into law, the Veterans Claims Assistance Act of 2000 (VCAA).  
See 5103A (West Supp. 2001).  Regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  The Act and implementing regulations 
essentially provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions. 

In this case, the application to reopen was received in 
October 2001, after the August 29, 2001 effective date of the 
amendments at 38 C.F.R. § 3.156(a) (redefining new and 
material evidence, the second sentence of 38 C.F.R. § 
3.159(c) (relating to VA duty to assist in reopening), and 38 
C.F.R. § 3.159(c)(4)(iii) (making all of § 3.159(c)(4) 
governing the providing medical examinations or seeking 
medical opinions in applications to reopen applicable only 
after reopening).  Therefore, the VCAA applies in this case.  
In accordance with the duties imposed by the VCAA, the Board 
is undertaking additional development as described in the 
Introduction portion of this decision.  



New and Material Evidence

As an initial matter, the issue in this case is one of 
status, i.e., whether the appellant is a "veteran" as that 
term is defined by law.  The term "veteran" means a person 
who served in the active military, naval, or air service, and 
who was discharged or released therefrom under conditions 
other than dishonorable.  38 U.S.C.A. § 101(2) (West 1991).

Benefits are not payable where the former service member was 
discharged or released under other than honorable conditions 
issued as a result of an AWOL for a continuous period of at 
least 180 days.  38 C.F.R. § 3.12(c)(6) (2001).  A discharge 
or release from service under one of the conditions specified 
in 38 C.F.R. § 3.12 is a bar to the payment of benefits 
unless it is found that the person was insane at the time he 
committed the offense which caused such discharge or release 
or unless otherwise specifically provided.  38 U.S.C.A. § 
5303(a),(b) (West 1991); 38 C.F.R. § 3.12(b) (2001).

The bar to benefit entitlement does not apply if there are 
compelling circumstances to warrant a prolonged unauthorized 
absence.  38 C.F.R. § 3.12(c)(6) (2001).  In determining 
whether compelling circumstances warranted the prolonged 
unauthorized absence, the length and character of service 
exclusive of the period of the unauthorized absence will be 
considered.  This period should generally be of such quality 
and length that it can be characterized as honest, faithful 
and meritorious and of benefit to the nation.  Additionally, 
consideration may be given to reasons offered by the claimant 
including family emergencies or obligations.  These reasons 
should be evaluated in terms of the person's age, cultural 
background, educational level and judgmental maturity.  
Consideration should be given to how the situation appeared 
to the person himself or herself and not how the adjudicator 
might have reacted.  Hardship or suffering incurred during 
overseas service, or as a result of combat wounds of other 
service-incurred or aggravated disability, is to be carefully 
and sympathetically considered in evaluating the person's 
state of mind at the time the prolonged AWOL period began.  
The existence of a valid legal defense that would have 
precluded conviction for absence without leave is also a 
factor to be used in determining whether there are compelling 
circumstances to warrant the prolonged unauthorized absence.  
38 U.S.C.A. § 5303 (West 1991); 38 C.F.R. § 3.12(c)(6)(i-iii) 
(2001).

Here, service separation examination and medical history 
reports of August 1978 show that the appellant was treated 
for lacerations on the face while absent without leave 
(AWOL).  The service records show August 10, 1976 as the 
appellant's initial date of service.  The records also show 
that on or about January 14, 1978, the appellant went AWOL, 
and remained absent until on or about July 23, 1978, a period 
of 190 days.  According to the checklist for characterization 
of service, the available data did not reveal any demotions, 
other disciplinary actions, court martial convictions, 
favorable communications or recommendations, other derogatory 
data, citations and awards, and medical or other data 
meriting consideration.  

In August 1978, a request for discharge for the good of the 
service was made, and included a statement from the 
appellant.  It was noted that there did not appear to be any 
reasonable grounds to believe that the appellant was mentally 
defective, deranged or abnormal at the time of his misconduct 
and at the time the recommendation was made for a discharge 
under other than honorable conditions.  The service records 
include the appellant's voluntary request for discharge with 
the understanding that a bad conduct or dishonorable 
discharge could be imposed, and a handwritten statement.  The 
appellant noted the following in his handwritten statement: 
he was 19 years old and had only 9 years of education; he 
joined the service because he was unemployed; he served as a 
truck driver; and that he went AWOL because he could not cope 
with military life and was heavily into drugs.  

In 1984, the appellant initiated a claim for benefits.  In 
December 1984, an administrative decision by the RO 
determined that the appellant's service from August 10, 1976 
to September 29, 1978 was a discharge under dishonorable 
conditions and a bar to VA benefits.  Notification of this 
decision was issued in December 1984.  Appellate action was 
not initiated, and the decision became final.  Decisions of 
the RO are final under 38 U.S.C.A. § 7105; however, VA must 
reopen the claim and review the former disposition of the 
case where new and material evidence is submitted with regard 
to that previously disallowed claim.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The United States Court of Appeals for Veterans Claims 
(Court) has established a two-step analysis that must be 
applied in cases in which an appellant seeks to reopen a 
claim that has become final.  First, there must be a 
determination as to whether there is new and material 
evidence to reopen the claim.  If there is such evidence, the 
claim must be reviewed on the basis of all the evidence, both 
old and new.  A decision regarding either is appealable.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  If the evidence 
is found to be new and material under these guidelines, the 
claim is reopened, and then the Board must evaluate the 
merits of the appellant's claims in light of all the evidence 
after the duty to assist has been fulfilled.  

Finally, the Court has also stated that in determining 
whether evidence is new and material, the credibility of the 
new evidence is, preliminarily, to be presumed.  Then, the 
ultimate credibility or weight to be accorded such evidence 
must be determined as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

In a case unrelated to the present appeal, the Court has 
stated that in determining whether new and material evidence 
has been submitted, it is necessary to consider all evidence 
added to the record since the last time the claim was denied 
on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  
Therefore, the question now before the Board is whether new 
and material evidence has been added to the record subsequent 
to the RO's administrative decision of December 1984.  

Evidence added to the record since the December 1984 decision 
consists of statements from the appellant, his mother and his 
grandmother, and personal hearing testimony of May 2002.  

The appellant's application to reopen the character of 
discharge issue was received in December 2001, and included 
statements from the appellant's mother and grandmother.  
According to the appellant, he entered the military on the 
recommendation of a judge after he was released from being 
charged with killing his father.  He pointed out that his 
service from the date of enlistment until going AWOL was 
without any trouble and that he was a "good soldier."  He 
noted that while on leave from service in Germany, he found 
his mother and five siblings on welfare, and felt responsible 
for his father's death, and felt that he was needed at home.  
The appellant pointed out that upon his return to the 
military, he did whatever he was told in order to obtain a 
discharge from service.  

In her statement, the appellant's mother reported that at the 
age of 17, he joined the military even though he was 
"emotionally a mess."  When he came home after being 
overseas, the appellant's mother needed him to stay home and 
help with the younger siblings.  She noted that at the time, 
she was not married, on welfare and had five children.  

The appellant's grandmother reported that her daughter, the 
appellant's mother, had five children younger than the 
appellant and that they were on welfare at the time.  When 
the appellant came home from Germany, he agreed to stay since 
his mother and siblings needed his help.  

In the substantive appeal received in January 2002, the 
appellant noted additional factors that he felt had not been 
considered.  He pointed out that he had been arrested by 
local authorities upon his release from the hospital where he 
spent 4 days as a patient.  He noted that he had been 
admitted for a concussion and multiple cuts and abrasions, 
and was not arrested earlier due to the need for treatment.  
He argues that the authorities were aware of his location and 
circumstances.  The appellant also noted that he was detained 
by local authorities for a period of 5 to 7 days while 
awaiting transfer by military authorities, and that he was 
considered AWOL during this administrative holding period.  
Regarding his circumstances at home, the appellant explained 
that it would have taken longer to obtain a discharge due to 
the need to investigate a claim of family hardship.  He 
argues that it was in both parties' interest for the 
appellant to sign a fabricated statement.  

In May 2002, the appellant testified that he spent 2 weeks at 
a county hospital.  He testified that he was struck from 
behind with a glass bottle and stabbed in the head with the 
bottleneck.  He suffered a concussion and a loss of blood.  
The military authorities did not pick him up from the 
hospital, and he spent time in 3 different jails while his 
wounds were healing.  His representative argued that the 
authorities deliberately left the appellant in custody to 
avoid the responsibility of caring for the wounds.  The 
representative further asserted that the reason for the 
prolonged absence is related to the decision to pick the 
appellant up after the stitches were taken out.  The 
appellant has never attempted to secure the records from St. 
Mary's hospital.  The appellant testified that he was 
discharged from service on July 25, 1978, the same day he was 
picked up from being incarcerated. 

The Board finds that collectively, the evidence presented is 
new and material.  The service records do reflect a report of 
treatment for lacerations to the face during the AWOL period, 
but there are no details regarding the dates and 
circumstances of the appellant's treatment for injuries.  
Also, when the administrative decision was rendered in 1984, 
the appellant did not assert family hardship.  Currently, the 
record includes statements from the appellant's mother and 
grandmother regarding their family circumstances at the time.  
This evidence addresses the type of "compelling 
circumstances" generally considered when applying the 
provisions of 38 C.F.R. § 3.12(c)(6).  Thus, the issue is 
reopened.  



ORDER

New and material evidence has been presented to reopen the 
issue of the issue of the character of the appellant's 
service, and to this extent, the appeal is granted.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

